In re Fritz, Lawrence J.; Borne, Clayton J. Ill; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 89-CA-0625; Parish of Jefferson, 24th Judicial District Court, Div. “C”, No. 347-370.
Granted. The Court of Appeal judgment of May 11, 1990 is set aside. The case is remanded to the Court of Appeal to comply with this Court’s order of April 24, 1990, and determine reasonableness of the fee from the record, independent of any agreement of the parties. The district court has already taken evidence and ruled on the reasonableness of the attorney fees.
LEMMON, J., would deny the writ application.